                 Case 2:19-mj-00128-EFB Document 49 Filed 05/15/20 Page 1 of 2


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 VINCENZA RABENN
   KEVIN KHASIGIAN
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                                  IN THE UNITED STATES DISTRICT COURT

10                                        EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                               CASE NO. 2:19-MJ-00128-EFB
12
                                      Plaintiff,             [PROPOSED] FINDINGS AND ORDER
13                                                           EXTENDING TIME FOR PRELIMINARY
                               v.                            HEARING PURSUANT TO RULE 5.1(d) AND
14                                                           EXCLUDING TIME
     MANISH PATEL,
15                                                           DATE: May 22, 2020
                                     Defendants.             TIME: 2:00 p.m.
16                                                           COURT: Hon. Deborah Barnes
17

18
               The Court has read and considered the Stipulation for Extension of Time for Preliminary Hearing
19
     Pursuant to Rule 5.1(d) and Exclusion of Time, filed by the parties in this matter on February 14, 2020.
20
     The Court hereby finds that the Stipulation, which this Court incorporates by reference into this Order,
21
     demonstrates good cause for an extension of time for the preliminary hearing date pursuant to Rule
22
     5.1(d) of the Federal Rules of Criminal Procedure.
23
               Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests
24
     of justice served by granting this continuance outweigh the best interests of the public and the defendant
25
     in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would
26
     not adversely affect the public interest in the prompt disposition of criminal cases.
27
     //
28

          [PROPOSED] FINDINGS AND ORDER                       1
                Case 2:19-mj-00128-EFB Document 49 Filed 05/15/20 Page 2 of 2


 1         THEREFORE, FOR GOOD CAUSE SHOWN:

 2         1.       The date of the preliminary hearing is extended to June 05, 2020, at 2:00 p.m.

 3         2.       The time between May 22, 2020, and June 05, 2020, shall be excluded from calculation

 4 pursuant to 18 U.S.C. § 3161(h)(7)(A).

 5         3.       Defendants shall appear at that date and time before the Magistrate Judge on duty.

 6         IT IS SO ORDERED.

 7 DATED: May 15, 2020

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      [PROPOSED] FINDINGS AND ORDER                     2
